Citation Nr: 1539392	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.  

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran now resides in the jurisdiction of the VA RO in St. Petersburg, Florida.


REMAND

The Veteran was scheduled for BVA Travel Board hearing in February 2015.  Prior to the hearing, the Veteran informed the RO that he could not make the scheduled hearing and requested that he be rescheduled for a Video Conference Hearing before a Veterans Law Judge.  The Veteran has not been accorded the requested hearing.  Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a Video Hearing before the Board at the RO.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

